Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4/27/2021 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 2/10/2021.
Claim Status
	Claims 1 and 4-17 are pending.
	Claims 2-3 are canceled by Applicant.
Reasons for Allowance
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a 
Applicant combines the allowable subject matters in claim 3 into the claim 1, the most relevant prior art references (US 6,140,678 A to Grabowski in combination of US 2019/0103484 A1 to Saxena) substantially teach some of limitations in claim 1, but not the limitations stated above as indicated in the previous Non-Final Office Action dated on 2/10/2021. Therefore, the claim 1 is allowed. 
Regarding claims 4-14, they are allowed due to their dependencies of claim 1.
Regarding claim 15, it is a process of making the allowed product recited in claim 1, it includes allowed limitation of “the p-n junction including a contact terminal formed by at least one shallow conductive trench that is configured to modify the claiming resistance”. Therefore, the claim 15 is allowed. 
Regarding claims 16-17, they are allowed due to their dependencies of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898